Title: From John Adams to John Jay, 28 March 1781
From: Adams, John
To: Jay, John



Sir
Leyden March 28th. 1781

It is so long since I wrote You, that I am almost ashamed to recollect. I have been in the most curious Country, among the most incomprehensible People and under the most singular Constitution of Government in the World. I have not been able to write You, what could or would be done here, because I was not able to discover, nor did I ever yet find one Man in the Country, who would pretend to say what Course the Republic would take.
At this moment, altho’ I think there cannot be a Peace between them and England; yet I dont see a probability of their being in earnest in the War for some time.
I can tell You one thing however for certain, that the Conduct of Spain has great Influence here. Her delay in acknowledging our Independence contributes amazingly to the Indecision of the Republic. If Spain had fully entered into the System this Country would soon follow.
I must therefore beg of You to communicate to me as much concerning this Subject, as You are at Liberty to do. All Nations it is to be feared will wait for Spain, and thus prolong the Evils of War to unnecessary lengths. My best Compliments to your Family, and believe me to be, with great Esteem, Sir, your most obedient Servant

John Adams


Inclose for me to Messs. De la Lande & Finje, Merchants in Amsterdam.

